NEITHER THIS NOTE NOR THE COMMON STOCK OR WARRANT SECURITIES ISSUED IN CONNECTION WITH THIS NOTE HAVE BEEN THE SUBJECT OF REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE, AND THE SAME HAVE BEEN ISSUED IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH LAWS.THIS NOTE MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR UNLESS AN EXEMPTION IS AVAILABLE THEREFROM. ENERLUME ENERGY MANGEMENT CORP. 9% UNSECURED CONVERTIBLE PROMISSORY NOTE $,000.00 April , 2008 FOR VALUE RECEIVED, ENERLUME ENERGY MANAGEMENT CORP., a Colorado corporation (the “Company”), hereby promises to pay to the order of (collectively, the “Holder”), at the place designated by the Holder, the principal amount of Thousand Dollars ($,000.00) in lawful money of the United States of America, and to pay interest in like money on the terms set forth in Section 1 hereof.By acceptance of this 9% Unsecured Convertible Promissory Note (this “Note”), the Holder represents, warrants, covenants and agrees that it will abide by and be bound by its terms.This Note is one of a series of the Company’s Unsecured Convertible Promissory Notes (collectively referred to herein as the “Notes”), all of like tenor, except as to the identifying number, principal amount or other conditions thereof. 1.Payments of Interest and Principal.Subject to the provisions of Sections 3 and 8 hereunder, payments of principal plus interest on the unpaid principal balance of this Note outstanding from time to time shall be payable in accordance with the following: (a)Interest.During the period commencing on the date hereof and terminating on the Maturity Date (as defined herein), interest shall accrue at a rate equal to nine percent (9%) per annum, beginning on the date hereof.Accrued and unpaid interest hereon shall be payable semi-annually (the “Interest Payment Date”) and on the Maturity Date.On the First Interest Payment Date, Holder may elect, by a writing sent to the Company, not to receive such Page 1 of 9 interest payment in cash and to add such unpaid amount to the amount subject to conversion described in the next sentence.In the event of a conversion of this Note pursuant to the terms set forth below, all accrued and unpaid interest shall be added to the principal amount hereof as of the date of conversion to determine the amount of securities into which this Note shall be converted. (b)Principal.The unconverted principal balance outstanding on this Note, and all accrued and unpaid interest, shall be due and payable to the Holder two (2) years after the above date (the “Maturity Date”). (c)Payments.All payments of principal, interest, fees and other amounts due hereunder shall be made by the Company in lawful money of the United States of America, at the address of the Holder set forth in Section 5 hereof or at such other place designated by the Holder in writing to the Company. 2.Conversion. (a)Conversion Events.If the Holder hereof shall so elect, the entire outstanding principal amount, or a portion thereof, of this Note together with all accrued and unpaid interest on or after the first six months after the closing date shall be converted into shares of Common Stock of the Company at the price per share equal to $1.50.Upon the full conversion of this Note, all rights of the Holder, except the right to receive securities representing equity of the Company in accordance with this Section 2 shall no longer be deemed to be outstanding. (b)Mechanics of Conversion.In the event the Holder hereof elects to convert this Note pursuant to the provisions of Section 2(a) above, the Holder shall surrender the original of this Note, duly endorsed, to the Company at its principal office and shall execute and deliver to the Company a Notice of Conversion, the form of which is attached to this Note as Exhibit A.The Company shall, as soon as practicable thereafter, issue and deliver to Holder, at the address set forth in Section 5, a certificate or certificates for the shares of Common Stock (bearing such legends as may be required or advisable in the opinion of counsel the Company including without limitation the restrictions set forth in Rule 144 promulgated under the Securities Act of 1933, as amended), together with a check payable to the Holder for any cash amounts payable as described in Section 2(c) below. (c)No Fractional Shares.No fractional shares shall be issued upon conversion of this Note.In lieu of the Company issuing any fractional shares to the Holder upon the conversion of this Note, the Company shall pay to the Holder an amount in cash equal to the product obtained by multiplying the conversion price applied to effect the conversion by the fraction of a share not issued pursuant to the previous sentence.Upon conversion of this Note in full and the payment of the amounts specified in this Note, the Company shall be released from all its obligations and liabilities under this Note. (d)Purchase Agreement.As a condition of the issuance of this Note, Holder is entering into the Agreement with other investors of the Company , and the Company shall accorded the same rights and preferences as such other investors investing in the series of Page 2 of 9 Notes of which this Note is a part, but retains the right to accept different terms from other investors if said terms do not provide additional benefit to any single investor or to the Company contemporaneously herewith. (e)Right to Convert after Notice of Ownership Transfer.The Company shall give the Holder written notice (“Notice”) of at least twenty (20) days and no more than thirty (30) days prior to the consummation of any transaction where the separate corporate existence of the Company shall cease, including, without limitation, any merger or consolidation of the Company with or into another corporation (collectively, any such transaction is referred to herein as an “Ownership Transfer”).Such Notice shall describe the Ownership Transfer in reasonable detail and specify the approximate date it is to be consummated.Upon receipt of such Notice from the Company, the Holder, notwithstanding any provision of this Note to the contrary, will have the right to convert this Note at any time prior to 5:00 p.m., Eastern Standard Time, on the last business day immediately preceding the consummation of the Ownership Transfer, which exercise may, at the Holder’s option, be conditioned upon consummation of the Ownership Transfer.Such conversion shall otherwise be in accordance with the terms and conditions of this Note.If the Ownership Transfer occurs within thirty (30) days after the delivery of the Notice, and the Holder has not converted this Note prior to 5:00 p.m., Eastern Standard Time, on the last business day immediately preceding consummation of the Ownership Transfer, then the right to any conversion hereunder shall terminate in its entirety, but the other terms and provisions of this Note shall continue in full force and effect. 3.Prepayment.The principal balance of this Note, along with all accrued interest, may be paid in full at the election of the Company at any time upon prior written notice to the Holder. 4.Governing Law.This Note shall be governed by and construed in accordance with the domestic substantive laws of the State of Connecticut without giving effect to any choice or conflict of law provision or rule that would cause the application of the laws of any other jurisdiction. 5.Notices.All notices and other communications given to any party hereto pursuant to this Agreement shall be in writing and shall be hand delivered, or sent either by (a) certified mail, postage prepaid, return receipt requested; (b) an overnight express courier service that provides written confirmation of delivery; or (c) facsimile transmission with written confirmation by the sending machine or with telephone confirmation of receipt (provided that a confirming copy is sent by overnight express courier service that provides written confirmation of delivery), addressed as follows: Page 3 of 9 (a)If to the Company, to: EnerLume Energy Management Corp. 2 Broadway Hamden, CT06518 Attention:Michael C, Malota, Chief Financial Officer Facsimile No.:(203) 230-8667 (b)If to the Holder, to: Any communication given in conformity with this Section, shall be effective upon the earlier of actual receipt or deemed delivery.Delivery shall be deemed to have occurred as follows: if hand delivered on the day so delivered; if mailed, three business days after the same is deposited in the United States Mail; if telecopied, upon written confirmation by the sending machine of effective transmission or upon telephone confirmation of receipt; and if sent by overnight express courier service, the next business day.Any party may at any time change its address for receiving communications pursuant to this Section by giving notice of a new address in the manner provided herein. 6.Events of Default.Each of the following shall constitute an event of default (an “Event of Default”) hereunder:(i)the violation by the Company of any material covenant or agreement contained in this Note and the continuance of such violation for a period of thirty(30) days after written notice from the Holder to the Company of such failure; (ii)the assignment for the benefit of creditors by the Company; or (iii)liquidation, termination of existence, dissolution or insolvency of the Company.Upon the occurrence of any of the foregoing Events of Default, this Note shall be considered to be in default and the entire principal balance, together with accrued and unpaid interest, shall, at the option of the Holder, become immediately due and payable in full.Upon the occurrence of an Event of Default which remains uncured as set forth herein and the placement of this Note in the hands of an attorney for collection, the Company agrees to pay reasonable collection costs and expenses, including reasonable attorneys’ fees beginning on the sixteenth day following the Event of Default. 7.No Rights or Liabilities as Stockholder.This Note does not by itself entitle Holder to any voting rights or other rights as a stockholder of the Company.No provisions of this Note, and no enumeration herein of the rights or privileges of Holder, shall cause such Holder to be a stockholder of the Company for any purpose. 8.Company’s Waivers.The Company, to the extent permitted by law, waives and agrees not to assert or take advantage of any of the following: (a) any defense based upon an election of remedies by the Holder which may destroy or otherwise impair any subrogation or other rights of the Company or any partner in the Company or any guarantor or endorser of this Note; (b) acceptance or notice of acceptance of this Note by the Company; (c) presentment and/or demand for payment of this Note or any indebtedness or obligations hereby promised; and (d)protest and notice of dishonor with respect to this Note or any indebtedness or performance Page 4 of 9 of obligations arising hereunder. 9.
